DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/28/20 and 4/14/21 are being considered by the examiner.

Response to Amendment
This office action is in response to preliminary amendment filed on 7/2/20.  Claims 1-15, 17-20, and 26 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-15, 17-19, and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US 2019/0045491 which claims benefit to 62/564973 which contains all the relied upon citations).
Regarding claim 1, Zhang teaches a state processing method for controlling a state of a secondary cell (SCell) [paragraph 23], comprising:
receiving state configuration information (configuration/activation signaling) sent by a base station (gNB) (UE receives SCell configuration in a RRC message and activation signaling in a MAC CE from a gNB) [paragraphs 26-27]; and
determining, based on the state configuration information, whether to set an initial state of the secondary cell and an initial state of a Bandwidth Part (BWP) associated with the secondary cell to a new state, wherein the new state is a state between an activated state and a deactivated state (UE activates SCell and BWP assigned to the SCell based on the configuration received in the RRC message and the activation signaling in the MAC CE) [paragraph 26], and a quantity of secondary cells configured by the base station for a user equipment is at least one (configured SCell is at least one) [paragraphs 26-27].
Regarding claim 2, Zhang teaches the method according to claim 1, wherein the state configuration information comprises first configuration information configured to indicate that the initial state of all or part of the secondary cell is the new state (activated) and indicate that the initial state of all or part of the BWPs associated with the secondary cell is the new state (activated) (activation signaling in MAC CE activates, or indicates a new state of activation, the SCell and BWP assigned to the SCell) [paragraphs 26-27].
(sCellDeactivationTimer) of the secondary cell [paragraph 42];
subsequent to the receiving the state configuration information sent by the base station, the method further comprises:
setting the length of the new state timer of the secondary cell according to the second configuration information (MAC entity sets length of sCellDeactivationTimer) [paragraph 42];
starting or restarting the new state timer of the secondary cell upon entering the new state (UE starts or restarts sCellDeactivationTimer associated with SCell if an SCell Activation/Deactivation MAC CE is received) [paragraph 42];
stopping the new state timer of the secondary cell in the case that the user 3equipment receives an indication in a Medium Access Control (MAC) Control Element (CE) from the base station which indicates that the secondary cell switches from the new state to the deactivated state, or switches from the new state to the activated state, or leaves the new state (an initial sCellDeactivationTimer is stopped or restarted when a second SCell Activation/Deactivation MAC CE is received to switch the state) [paragraph 42];
switching the secondary cell to the deactivated state in the case that the new state timer of the secondary cell expires (upon expiry of the timer, the UE goes back to default BWP or deactivated state) [paragraph 43].
Regarding claim 4, Zhang teaches the method according to claim 3, wherein the base station sends the state configuration information through an RRC connection reconfiguration message [paragraph 25].
Regarding claim 5, Zhang teaches the method according to claim 3, wherein the receiving the state configuration information sent by the base station comprises:

receiving the state configuration information configured for the user equipment by a target base station to be handed over, wherein the state configuration information is contained in a handover command which is sent to a source base station by the target base station and forwarded to the user equipment by the source base station (gNB may be a source or target for handover in the radio access networks disclosed by Zhang) [paragraphs 52, 55].
Regarding claim 6, Zhang teaches the method according to claim 5, wherein in the case that the base station accessed by the user equipment is handed over to the target base station, the method further comprises:
processing the new state timer in a first manner in the case that the new state timer of the secondary cell is started and does not expire, wherein the first manner comprises any of:
controlling the new state timer to keep on running;
controlling the new state timer to stop running; and
controlling the new state timer to restart (SCell Activation/Deactivation MAC CE received from gNB may start or restart sCellDeactivationTimer) [paragraph 42].  
Regarding claim 7, Zhang teaches the method according to claim 5, wherein in the case that the base 4station accessed by the user equipment is handed over to the target base station, the method further comprises:
in the case that a deactivation timer of the secondary cell is started and does not expire, processing the deactivation timer of the secondary cell in a second manner, wherein the second manner comprises any of:
controlling the deactivation timer to keep on running;
controlling the deactivation timer to stop running; and

Claims 9, 13, and 26 recite similar subject matter as claim 1 and are therefore rejected on the same basis.
Claims 10 and 14 recite similar subject matter as claim 2 and are therefore rejected on the same basis.
 Claims 11 and 15 recite similar subject matter as claim 3 and are therefore rejected on the same basis.
Claims 12 and 17 recite similar subject matter as claim 5 and are therefore rejected on the same basis.
Claim 18 recites similar subject matter as claim 6 and is therefore rejected on the same basis.
Claim 19 recites similar subject matter as claim 7 and is therefore rejected on the same basis.

Allowable Subject Matter
Claims 8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970.  The examiner can normally be reached on 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAM T HUYNH/Primary Examiner, Art Unit 2647